Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

1.       Claims 1-3, 5-15 and 18-31 are pending in the application and are currently subject to restriction.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:


I.	Claims 1, 3, 5-8, 10-12 and 15 drawn to a complex comprising a) a first polypeptide that specifically binds to a first target and that is conjugated to a first member of a first binding pair, b) a second polypeptide that specifically binds to a second target and that is conjugated to a first member of a second binding pair, and c) a ss-L-DNA-linker conjugated to the second member of the first binding pair and conjugated to the second member of the second binding pair, classified, for example, in C07K16/00.

II.	Claims 2 and 9, drawn to a complex comprising a) a polypeptide that specifically binds to a target and that is conjugated to a first member of a binding pair, b) a ss-L-DNA-linker conjugated to the second member of the binding pair, and c) an effector moiety conjugated to a polynucleotide that is complementary to at least a part of the ss-L-DNA-linker, classified, for example, in C07K16/00.

III.	Claim 13, drawn to a method of producing a complex comprising the components a) a polypeptide that specifically binds to a target and that is conjugated to a first member of a binding pair, b) a polynucleotide linker conjugated to the second member of the binding pair, and c) an effector moiety conjugated to a polynucleotide that is complementary to at least a part of the polynucleotide linker, comprising the steps of: a) synthesizing the polypeptide specifically binding to a target and conjugated to a first member of a binding pair, and synthesizing an effector moiety conjugated to a polynucleotide that is 

IV.	Claims 14 and 18-30, drawn to a method of producing a complex comprising the components a) a first polypeptide that specifically binds to a first target and that is conjugated to a first member of a first binding pair, b) a second polypeptide that specifically binds to a second target and that is conjugated to a first member of a second binding pair, and c) a polynucleotide linker conjugated to the second member of the first binding pair and conjugated to the second member of the second binding pair, wherein the polynucleotide linker comprises ss-LDNA, comprising the steps of: a) synthesizing the first polypeptide specifically binding to a first target which is conjugated to a first member of a first binding pair, and synthesizing the second polypeptide specifically binding to a second target which is conjugated to a first member of a second binding pair, respectively, and b) synthesizing the polynucleotide linker conjugated at its first terminus to the second member of the first binding pair and conjugated at its second terminus to the second member of the second binding pair, and c) forming the polypeptide-polynucleotide-complex by hybridizing the synthesized components, classified, for example, in A61K 38/00.

V.	Claim 31, drawn to methods treatment comprising administering a complex comprising a) a first polypeptide that specifically binds to a first target and that is conjugated to a first member of a first binding pair, b) a second polypeptide that specifically binds to a second target and that is conjugated to a first member of a second binding pair, and c) a ss-L-DNA-linker conjugated to the second member of the first binding pair and conjugated to the second member of the second binding pair, classified, for example, in A61K 38/00.



4. 	The inventions of Groups I-V are patentably distinct, each from the other because of the following reasons: 

The invention of Groups I and II are products, while the inventions of Groups III-V are processes.
The product of Group I and the process of Group III are unrelated because the product of Group I is not specifically used or otherwise involved in the process of Group III.
The product of Group II and the processes of Groups IV-V are unrelated because the product of Group II is not specifically used or otherwise involved in the processes of Groups IV-V.
Inventions of Group I and Group V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the complex of Group I comprising binding domains could be used in a materially different process such as purifying antigens, which differs in the method objectives, method steps and parameters from the methods of Group V and is therefore distinct.  
Because the inventions of Group I and Group V are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of the product of Group I together with the processes of Group V would be a serious burden.

The inventions of Group I and the methods of Group IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the complex as claimed can be made by alternative synthesis processes in addition to the materially different method of Group IV.
Because the inventions of are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of any process together with the related product would be a serious burden.

The inventions of Group II and the methods of Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the 
Because the inventions of are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of any process together with the related product would be a serious burden.

The inventions of Groups I and II represent separate and distinct products, which are made by materially different methods, and are used in materially different methods.
In this case, while the inventions of Groups I and II are both complexes, the complex of Group I requires a ss-L-DNA-linker conjugated to the second member of the first binding pair and conjugated to the second member of the second binding pair, not required for the complex of Group II, while Group II requires an effector moiety conjugated to a polynucleotide that is complementary to at least a part of the ss-L-DNA-linker, not required for Group I.  Therefore, the inventions of Groups I and II, respectively, are patentably distinct products.
The inventions of Groups I and II, have acquired a separate status in the art, as evidenced by their different classifications, and the search performed in examining claims drawn to a polynucleotide is a different from the search performed in examining claims drawn to a polypeptide, which is different form the search performed in examining claims drawn to an antibody.  Apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words. Therefore, the search and considerations necessary in examining the merit of claims directed to the inventions of either of Groups I and II would not suffice to provide adequate information regarding the merit of the other Group, since the searches are not the same, nor are they coextensive in scope and nature. Because different searches would have to be performed to examine the inventions of either of Groups I and II, an examination of both would constitute a serious burden. 

The methods of inventions of Groups III-V are materially different processes comprising different 
Because the inventions are distinct for these reasons, each has achieved a different status in the art, as evidenced in some instances by their different classifications and/or, in other instances, by their art-recognized divergences.  Accordingly, the examination of each of the inventions would require a different search.  Moreover, the search required to consider any one of the inventions is not the same, nor is it coextensive with the search necessary to consider any of the others.   For example, wherein each method is drawn to a different objective consideration of different non-prior art issues would be required.   As consideration of claims directed to these inventions would require different searches and consideration of different non-prior art issues, the examination of more than one would be a serious burden.
	Since the inventions of Groups I-V have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.     This application contains claims directed to the following patentably distinct species of the inventions of Group I, wherein said complex comprises the sequences set forth in claim 11 or claim 12.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites distinct sequences which would require different searches.  In addition, these species are not obvious variants of each other based on the current record.
If Group I is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

8.     This application contains claims directed to the following patentably distinct species of the inventions of Group IV, wherein said complex comprises the sequences set forth in claim 29 or claim 30.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites distinct sequences which would require different searches.  In addition, these species are not obvious variants of each other based on the current record.
If Group I is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



9.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

10.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.

 
Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 10, 2022